Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority

Examiner acknowledges that instant application is a Divisional of Application 15/274,253 (now US patent #10,649,424) and has been accorded the benefit of the original priority date of 09 October 2015.




Response to Arguments
Applicant's arguments filed 23 August 2022 regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that allegedly the monitoring and analytics engine of Nixon does not read on a DDE as disclosed by applicant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Distributed data engine (DDE) has been interpreted under broadest reasonable interpretation consistent with the disclosure, which for example includes “data monitoring and/or data analytics engines (also referred to interchangeably herein as a “distributed data engine”, “data engine” or “DDE”)” (instant application, disclosure, paragraph [0011]). Should applicant intend particular features which may not be disclosed by the references of record, Examiner recommends further amendment to the claims to include those features of a preferred embodiment. Examiner notes that the recitation in the claim recites a plurality of such data engines, however Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (see MPEP 2144.04.IV.B, citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). The rejection is accordingly maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al., US Pg-Pub 2014/0250153 (hereafter NIXON) in view of  Seed et al., US Pg-Pub 2015/0033312 (hereafter SEED).

Regarding Claim 1, NIXON teaches:
A method, comprising: … a cluster ([0065] “historian nodes”) comprising a plurality of distributed data engines (DDEs)  (e.g. fig. 1, 102 “big data appliance”; depicting a DDE, cf. instant application fig. 3; and instant application paragraph [0011])
 included in a data analytics network (fig. 1, 100; [0025] “Big data network 100”) of a process control plant (fig. 1, 10 [0026] “Process control system 10”) that is operating to control a process ([0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)
wherein the plurality of DDEs (fig. 1, 102) are embedded within the process plant (see fig. 1, 102 depicted as within the plant 10) and coupled to the data analytics network (see fig. 1, line connecting 102 to network 105.)
… a data source (fig. 1, 110 and [0032] “provider devices 110”) … that generates continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  resulting from the control of the process in the process control plant; ([0032] “provider devices 110 may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled”)
receiving, by the cluster, the continuous data generated by the data source; ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)
streaming, by the cluster via the data analytics network, at least some of the continuous data generated by the data source to a data consumer. (data consumer such as user interface “dashboards”, see instant application claim 9, and fig. 1, “big data studio 109” and fig. 5; and [0118]  “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

Examiner notes that, while NIXON only discloses a single DDE in the cluster embedded within the process plant; mere duplication of parts has no patentable significance unless a new and unexpected result is produced. To Examiner’s knowledge, no new or unexpected result has been made of record. (See MPEP 2144.04.VI.B)

NIXON further differs from the claimed invention in that: 
NIXON does not appear to teach advertising, … a presence of the cluster; 
nor registering … a data source that responds to the advertising;

That is, while NIXON teaches the various components and the transfer of data between them, NIXON does not appear to teach a handshake protocol to enable pairing of clusters and data sources.

However, SEED teaches an end-to-end (E2E) encryption technique for machine to machine service layer communication including a handshake protocol where sessions are established by advertising their presence and support for M2M networking (see [0099] “AE 308 and 302… advertise that they support E2E M2M session based communication”) and registering via subscription over the service layer to connect applications (see [0099] “AE 308 and 302 register to CSE 306 and 304, respectively… AE 302 subscribes to the sessions collection resource on 304, … [so that] AE 302 may receive notification when a request is received by CSE 304” [to establish an M2M service session, see fig. 10A, 316-320.). SEED further teaches that the described E2E communication protocol is suitable for use in data analytics, data aggregation, etc. (see [0008]). 

SEED is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to permit automated discovery of machine-to-machine communication paths in a data analytics network. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of NIXON to include the automated machine-to-machine advertising and registration protocol described by SEED.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to enable machine mediated automatic session management in data analytics, as suggested by SEED ([0008] “Session endpoint and session management functions support methods for E2E encryption and compression of data flowing between E2E session endpoints that allows trusted intermediate session managers with the ability to encrypt/decrypt or compress/decompress the data and provide value added data services such as data analytics, data aggregation, data mash-ups, etc.”)

Regarding Claim 2, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
where the data consumer is bound to the data source. ([0133] “[0133] With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. … a runtime dashboard support engine 235 may perform the pre-processing and/or the loading in the run-time environment 222. The runtime dashboard support engine 235 may be hosted, for example, at the process control big data appliance 102.” nb. data definitions 170 define semantic details of data sources, see [0108]).


Regarding Claim 3, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein the data analytics network is overlaid over all other process control communication networks utilized in the process plant to control the process. ([0044] FIG. 2 illustrates a controller 11 that is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and that is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105. … [C]ontroller 11 is shown as being a node 110 of the process control system big data network, and is directly connected to the process control big data network backbone 10” nb. the process control network and the data analytics network share backbone 105.)

Regarding Claim 4, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein: the data source is a process control device ([0032] provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)”)
that transmits the continuous data ([0045] “The controller 11… may operate to implement … a continuous process using at least some of the field devices 15-22”) over a process control communication network to control the process; ([0048] “at least some of the wired field devices 15-22 and/or at least some of the I/O cards 26, 28 may communicate with the controller 11 using the big data network backbone 105.”
and receiving the continuous data generated by the process control device comprises receiving, via the data analytics network, a copy (i.e. cached copy, see [0042]) of at least some of the contents of the continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  transmitted by the process control device over the process control communication network ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”) to control the process. ([0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)


Regarding Claim 5, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein receiving the continuous data generated by the data source comprises receiving data that has been generated and published to the cluster by the data source. ([0065] “For example, a leveled system of historian nodes or computing devices may be located throughout the network 100, and each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)

Regarding Claim 6, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
storing, at the cluster, the continuous data generated by the data source; ([0060] “nodes 110 may include a respective multi-core processor P.sub.MCX, a respective high density memory storage M.sub.X”)
and caching, at the cluster, at least a portion of the continuous data generated by the data source.  ([0065] “devices 110 whose primary function (and, in some scenarios, sole function) is to collect and cache data from downstream devices (referred to herein as "historian nodes").”


Regarding Claim 7, the combination of NIXON and SEED teaches all of the limitations of parent claim 6, 
NIXON further teaches:
further comprising periodically historizing data stored at the cluster, ([0025] “the process control system big data apparatus or appliance 102 for long-term storage (e.g., "historization") and processing.) including transmitting, (e.g. to the big data appliance 102) via the data analytics network, the data stored at the cluster to an analytics data historian. ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)

Regarding Claim 8, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
receiving, via the data analytics network from the data consumer, a query ([0075] “The data may be stored in the data storage area 120 using a common format including a schema that supports… streamed data, and low-latency queries”) for the at least some of the continuous data generated by the data source, ([0117] “A user may explore historized or stored data 120 using the data explorer 155. The data explorer 155 may enable a user to view or visualize at least portions of the stored data 120
and wherein streaming the at least some of the continuous data generated by the data source to the data consumer is based on the query. ([0118] “A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10”)


Regarding Claim 9, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein streaming the at least some of the continuous data to the data consumer comprises streaming the at least some of the continuous data to a user interface. (see e.g. fig. 1, “big data studio 109”; and fig. 5; and [0118] “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

Regarding Claim 10, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein streaming the at least some of the continuous data to the data consumer comprises streaming, to a data analytics application, (i.e. fig. 4, 132 [0127] “data analysis engines 132”) the at least some of the continuous data to be used as input into a data analytics function. ([0127] “one or more data analysis engines 132 of the process control system big data appliance 102 may … automatically analyze and/or explore one or more runtime streams of data.”)

Regarding Claim 11, the combination of NIXON and SEED teaches all of the limitations of parent claim 1,
NIXON further teaches:
wherein the cluster is a local cluster, (see [0065] historian nodes are local to other nodes 110) and the method further comprises: 
… a regional or centralized cluster; (e.g. fig. 1, 102 “big data appliance”; which is centralized, see [0073] “appliance 102 is centralized”)  
and streaming, by the local cluster via the data analytics network to the regional or centralized cluster, analytics data corresponding to the local cluster. ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)

Regarding Claim 12, the combination of NIXON and SEED teaches all of the limitations of parent claim 11,
NIXON further teaches:
wherein streaming, to the regional or centralized cluster, the analytics data corresponding to the local cluster comprises publishing, to the regional or centralized cluster, the analytics data corresponding to the local cluster. ([0079] “In embodiments in which the received data packets include the schema utilized by the process control big data appliance data storage area 120, the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).)

Regarding Claim 13, the combination of NIXON and SEED teaches all of the limitations of parent claim 11,
NIXON further teaches:
performing, by the local cluster, one or more data analytics functions on at least a portion of the continuous data generated by the data source; ([0004] “A data historian application is typically stored in and executed by a data historian device” nb. such as the data historian node 110.)
and wherein streaming, to the regional or centralized cluster, the analytics data corresponding to the local cluster comprises streaming, to the regional or centralized cluster, results (e.g. such as aggregation) of the one or more data analytics functions performed on the at least the portion of the continuous data generated by the data source. ([0067] “historian nodes may cache data from multiple different types of nodes”; [0079] “the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).” nb. the local cluster data historians send already historized data to the central cluster.)

Regarding Claim 14, the combination of NIXON and SEED teaches all of the limitations of parent claim 13,
NIXON further teaches:
wherein performing the one or more data analytics functions (e.g. such as aggregation) on the at least the portion of the continuous data generated by the data source comprises performing the one or more data analytics functions on the at least a portion of the continuous data generated by the data source and on data generated by another data source registered with the local cluster. ([0067] “historian nodes may cache data from multiple different types of nodes”; )


Regarding Claim 16, NIXON teaches:
a method comprising: a centralized cluster comprising a plurality of distributed data engines (DDEs)  (e.g. fig. 1, 102 “big data appliance”; depicting a DDE, cf. instant application fig. 3; and instant application [0011]; which is centralized, see [0073] “appliance 102 is centralized”)  included in a data analytics network (fig. 1, 100; [0025] “Big data network 100”) wherein the plurality of DDEs (fig. 1, 102) are embedded within the process plant (see fig. 1, 102 depicted as within the plant 10) and coupled to the data analytics network; (see fig. 1, line connecting 102 to network 105.)
… a local cluster ([0065] “historian nodes”) … that is configured to store and stream ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level”)  continuous data ([0039] “Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, and/or continuous data.”)  that is generated  as a result of controlling a process in a process control plant, ([0032] “provider devices 110 may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled”)
wherein the local cluster is embedded in the process plant  ([0065] “different types of data may be cached at different nodes of the process control system big data network 100 using different layering or leveling arrangements.” nb. that is, the historian nodes are embedded within the communication network 100 for the process plant.)
and communicatively coupled (e.g. by network backbone 105, see figs. 1 and 2) to one or more data sources (e.g. nodes 110) that generate at least a portion of the continuous data while operating to control the process; ([0065] “each node 110 may periodically deliver or stream cached data to a historian node of a similar level, e.g., using the backbone 105.”)
receiving, by the centralized cluster from the local cluster, at least a portion of the streamed continuous data; ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)
performing one or more data analytics functions (e.g. quality analysis) on the at least a portion of the streamed continuous data received from the local cluster; ([0098] “one or more of the data analysis engines 132 therein) may automatically detect the combination of events at or shortly after their occurrence, e.g., when the data corresponding to the events' occurrences is transmitted to the appliance 102. The data analysis engines 132 may predict the poor product quality based on the occurrence of these events”)
and streaming, via the data analytics network, an output of the one or more data analytics functions to a data consumer. (data consumer such as user interface “dashboards”, see instant application claim 9, and fig. 1, “big data studio 109” and fig. 5; and [0118]  “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. [0098] The data analysis engines 132 may predict the poor product quality based on the occurrence of these events, may alert an operator to the prediction,”)

Examiner notes that, while NIXON only discloses a single DDE in the cluster embedded within the process plant; mere duplication of parts has no patentable significance unless a new and unexpected result is produced. To Examiner’s knowledge, no new or unexpected result has been made of record. (See MPEP 2144.04.VI.B)
NIXON differs from the claimed invention in that: 
NIXON does not appear to teach advertising, … a presence of the cluster; 
nor registering … a data source that responds to the advertising;

That is, while NIXON teaches the various components and the transfer of data between them, NIXON does not appear to teach a handshake protocol to enable pairing of clusters and data sources.

However, SEED teaches an end-to-end (E2E) encryption technique for machine to machine service layer communication including a handshake protocol where sessions are established by advertising their presence and support for M2M networking (see [0099] “AE 308 and 302… advertise that they support E2E M2M session based communication”) and registering via subscription over the service layer to connect applications (see [0099] “AE 308 and 302 register to CSE 306 and 304, respectively… AE 302 subscribes to the sessions collection resource on 304, … [so that] AE 302 may receive notification when a request is received by CSE 304” [to establish an M2M service session, see fig. 10A, 316-320.). SEED further teaches that the described E2E communication protocol is suitable for use in data analytics, data aggregation, etc. (see [0008]). 

SEED is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to permit automated discovery of machine-to-machine communication paths in a data analytics network. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of NIXON to include the automated machine-to-machine advertising and registration protocol described by SEED.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to enable machine mediated automatic session management in data analytics, as suggested by SEED ([0008] “Session endpoint and session management functions support methods for E2E encryption and compression of data flowing between E2E session endpoints that allows trusted intermediate session managers with the ability to encrypt/decrypt or compress/decompress the data and provide value added data services such as data analytics, data aggregation, data mash-ups, etc.”)


Regarding Claim 17, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the data consumer is bound to the centralized cluster. ([0133] “[0133] With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. … a runtime dashboard support engine 235 may perform the pre-processing and/or the loading in the run-time environment 222. The runtime dashboard support engine 235 may be hosted, for example, at the process control big data appliance 102.” nb. data definitions 170 are generated by the centralized cluster, see e.g. [0127].)

Regarding Claim 18, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
where the data analytics network is overlaid over all other process control communication networks utilized in the process plant to control the process. ([0044] FIG. 2 illustrates a controller 11 that is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and that is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105. … [C]ontroller 11 is shown as being a node 110 of the process control system big data network, and is directly connected to the process control big data network backbone 10” nb. the process control network and the data analytics network share backbone 105.)

Regarding Claim 19, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the one or more data sources communicatively coupled to the local cluster include a process control device, ([0032] provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)”)
and wherein the at least a portion of the streamed continuous data ([0045] “The controller 11… may operate to implement … a continuous process using at least some of the field devices 15-22”) is received at the centralized cluster from the local cluster  ([0065] “ultimately the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”) via the data analytics network ([0065] “e.g. using the backbone 105”)
and includes a copy (i.e. cached copy, see [0042]) of at least some of the contents of data transmitted by the process control device over a process control communication network to control the process. [0025] “at least some of the data may be delivered between nodes of the network 100, e.g., to control a process in real-time.”)


Regarding Claim 20, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein receiving the at least a portion of the streamed continuous data from the local cluster comprises receiving data that has been published to the centralized cluster by the local cluster. ([0079] “In embodiments in which the received data packets include the schema utilized by the process control big data appliance data storage area 120, the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).)

Regarding Claim 21, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
storing, at the centralized cluster, the at least the portion of the streamed continuous data received from the local cluster [0079] “the appliance data receivers 122 merely populate additional entries or observations of the data storage area 120 with the schematic information (and, may optionally store corresponding metadata, if desired).” nb. the local cluster data historians send already historized data to the central cluster.)
and the output of the one or more data analytics functions. (e.g. such as aggregation: [0067] “historian nodes may cache data from multiple different types of nodes”; nb. see also [0098]-[0100] describing additional analytics functions which may be performed by the centralized cluster for subsequent storage in the central data store.)


Regarding Claim 22, the combination of NIXON and SEED teaches all of the limitations of parent claim 21,
NIXON further teaches:
periodically historizing data stored at the centralized cluster, including transmitting, via the data analytics network, the data stored at the centralized cluster to an analytics data historian. (e.g. [0098] “the process control system big data appliance 102 (and, in particular, one or more of the data analysis engines 132 therein) may automatically detect the combination of events at or shortly after their occurrence, e.g., when the data corresponding to the events' occurrences is transmitted to the appliance 102.” see fig. 4, data is transmitted from 102 to the analysis engines 132.)

Regarding Claim 23, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
receiving, via the data analytics network from the data consumer, a query ([0075] “The data may be stored in the data storage area 120 using a common format including a schema that supports… streamed data, and low-latency queries”) for the output of the one or more data analytics functions, and wherein the streaming of the output of the one or more data analytics functions is based on the query. ([0117] “The data explorer 155 may enable a user to view or visualize at least portions of the stored data 120 based on the data stream definitions 170 (and in some cases, based on at least some of the analysis definitions 172). for example, data explorer 155 may allow a user to… apply a trending analysis to view the changes in temperature”)

Regarding Claim 24, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein the output of the one or more data analytics functions is a continuous output. (see e.g. [0117] temperature trend data; which is continuous data. see also [0092] describing continuous data analytics as a function of the data analysis services.)

Regarding Claim 25, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a user interface. (see e.g. fig. 1, “big data studio 109”; and fig. 5; and [0118] “The term "dashboards," as used herein, generally refers to user interface displays of the runtime environment of the process plant 10 that are displayed on various user interface devices 112. A dashboard may include a real-time view of an operation of a portion of a process being controlled in the plant 10, or may include a view of other data related to the operation of the process plant 10 (e.g., network traffic, technician locations, parts ordering, work order scheduling, etc.), for example.”)

Regarding Claim 26, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a data analytic application (i.e. fig. 4, 132 [0127] “data analysis engines 132”)  executing in the data analytics network. ([0127] “one or more data analysis engines 132 of the process control system big data appliance 102 may … automatically analyze and/or explore one or more runtime streams of data.”)

Regarding Claim 27, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to a subscriber. ([0133] “With regard to executables 228 corresponding to dashboard displays in particular, a respective download script 225 may bind data definitions 170 and/or model definitions 168 to the dashboard definition 165 to generate a corresponding dashboard executable 228. In some embodiments, pre-processing may be required to be performed on a dashboard executable 228 before loading the corresponding dashboard display 232 and corresponding data and/or model descriptions in the runtime environment 222 at a user interface device 112.” nb. bindings equivalent to subscribing to the associated data stream defined by the data definition.)


Regarding Claim 28, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising registering one or more additional local clusters to the centralized cluster and receiving respective data from the one or more additional local clusters; ([0065] describes a plurality of historian nodes connected to the central node, see e.g. [0065] “ultimate the historian nodes that are immediately downstream of the process control big data appliance 102 may deliver or stream respective cached data for storage at the process control big data appliance 102.”)
and wherein performing the one or more data analytics functions on the at least a portion of the streamed continuous data received from the local cluster comprises performing the one or more data analytics functions on at least a portion of the streamed continuous data received from the local cluster and the respective data received from the one or more additional local clusters. (see e.g. [0100] “the data analysis engines 132 may analyze data aggregated or stored across the process plant 10 and one or more other process plants. In this manner, the process control system big data appliance 102 allows a company that owns or operates multiple process plants to glean diagnostic and/or prognostic information on a region, an industry, or a company-wide basis.”)
(Examiner notes for clarity of the record that SEED is relied upon to teach the elements relating to advertising and registration of data streams in computer networks.)

Regarding Claim 29, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising registering, by the centralized cluster, the centralized cluster with another centralized cluster; ([0056] “For example, a plant gateway node 75 may communicatively connect the immediate process plant 10 (having its own respective process control big data network backbone 105) with another process plant having its own respective process control big data network backbone.” see also [0058] suggesting connection to a LIMS cluster.)
and wherein streaming the output of the one or more data analytics functions to the data consumer comprises streaming the output of the one or more data analytics functions to the other centralized cluster. ([0058] “[0058] system gateway nodes 78 to communicatively connect the process control big data network 100 with the network of an external public or private system, such as a laboratory system (e.g., Laboratory Information Management System or LIMS); nb. LIMS systems include receiving aggregation of analytics data for compliance tracking and quality tracking.)

Regarding Claim 30, the combination of NIXON and SEED teaches all of the limitations of parent claim 29,
NIXON further teaches:
wherein the other centralized cluster is hosted in a cloud computing environment. (gateway connection to external cluster such as LIMS system may include a connection via the internet (e.g. to a cloud host) see [0058]).

Regarding Claim 31, the combination of NIXON and SEED teaches all of the limitations of parent claim 16, 
NIXON further teaches:
wherein the centralized cluster is hosted in a cloud computing environment. (central cluster data store may be cloud storage see [0074];)

Regarding Claim 33, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
further comprising providing, by the centralized cluster, at least one of a location service or a data dictionary used to establish analytics data exchange between clusters. ([0075] For example, each entry, data point, or observation of the data storage entity may include an indication of the identity of the data (e.g., source, device, tag, location, etc.)”)

Regarding Claim 34, the combination of NIXON and SEED teaches all of the limitations of parent claim 16,
NIXON further teaches:
providing, by the centralized cluster, an interface (e.g. see [0115] “Modeling Editor 152” and see [0117] “analysis editor 182”, and see fig. 5) via which a user administrates a set of rules (e.g. definitions 162) for replication and backup within the data analytics network. ([0106] “ The definitions 162 may include one or more modeling definitions 168. Modeling definitions 168 may define or describe, for example, definitions of products (e.g., products being created by the process plant 10), definitions of equipment or devices (e.g., equipment or devices included in the process plant 10), definitions of parameters, calculations, function blocks, runtime modules, and other functionality used to control processes and to otherwise operate, manage or optimize the process plant 10, and/or other entity definitions.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119